IN THE INDIANA SUPREME COURT

DFS Secured Health Care Receivables Trust,
            plaintiff,

            v.

Caregivers Great Lakes, Inc., et al.
            defendants.

)
)
)
)
)
)
)
)
Supreme Court case no.
94S00-0410-CQ-447

U.S. Court of Appeals for the Seventh Circuit, case nos. 03-1086 & 03-3664

                PUBLISHED ORDER ACCEPTING CERTIFIED QUESTION

      The United States  Court  of  Appeals  for  the  Seventh  Circuit  has
certified questions of Indiana state  law  for  this  Court’s  consideration
pursuant to Indiana Appellate Rule 64.  The  questions,  as  framed  by  the
federal court, are:

     1. Can an officer or director of a “first transferee” under the IUFTA
        [Indiana Uniform Fraudulent Transfer Act, Indiana Code §§ 32-18-2-1
        et seq.] who is found to have personally participated in the fraud
        be held personally liable under Indiana law on that basis alone?


     2. Is an award of monetary damages under the IUFTA available only
        where reconveyance of the fraudulently transferred property is
        impossible or where the subject property has depreciated in value?


     3. Are punitive damages available under the IUFTA?

      After consideration  by  each  member  of  the  Court,  the  certified
question is accepted pursuant to Appellate Rule 64.

      The Court directs simultaneous and consolidated briefing  as  follows.
The respective sides in the federal case are  each  allowed  a  single  main
brief and a single response brief.  The plaintiff’s briefs  shall  be  bound
with blue covers; the defendants’ briefs with red  covers.   Except  to  the
extent this order directs otherwise, the  four  briefs  shall  substantially
conform to the provisions of Appellate Rules 43 and 44.   The  briefs  shall
be accompanied by the verified  statement  of  word  count  referred  to  in
Appellate Rule 44(F).  In addition, an appendix shall  be  filed  containing
copies of documents from the federal court case  that  the  parties  believe
are  necessary  or  helpful  for  deciding  the  questions,  including,   as
applicable, the items listed in Appellate Rule 50.  It is  anticipated  that
the parties will confer and agree on the materials  to  be  included  in  an
appendix.  The cover of the appendix shall be blue and labeled  “Plaintiff’s
Appendix.”  An original and eight copies of each brief and appendix  are  to
be filed with our Clerk.

      The two main briefs and the appendix must be  filed  by  November  15,
2004.  These briefs shall, to the extent reasonably  practical,  conform  to
the provisions of Appellate Rule 46(A).  The  briefs  may  not  exceed  8400
words, exclusive of the items listed  in  Appellate  Rule  44(C).   The  two
response briefs must be filed by December 1, 2004.   These  briefs  may  not
exceed 2400 words, exclusive of the items listed in  Appellate  Rule  44(C).
Extensions of time will be granted only  under  extraordinary  circumstances
and any motion seeking an extension of time must  be  made  jointly  by  the
parties.

      The Clerk is directed to send a copy of this order to  the  Clerk  for
the United States Court of Appeals for the Seventh Circuit for  distribution
to that Court; to the United States District  Court,  Northern  District  of
Indiana, Hon. Robert L. Miller, Jr., Chief Judge; and to counsel  of  record
as indicated on the attached service list.

      Done at Indianapolis, Indiana this ____ day of October, 2004.

                             /s/  Acting Chief Justice of Indiana